 In the Matter of BAUER-SCHWEITZER HOP & MALT Co., CHAS. BACHCo., RAINIER BREWING CO., PACIFIC BREWING & MALTING CO., GRACEBROS. BREWING CO., MILLER MALTING CO. AND JOSEPH T. GRACEFARMS, INC., EMPLOYERSandINTERNATIONAL UNION OF UNITEDBREWERY, FLOUR, CEREAL, AND SOFT DRINK WORKERS OF AMERICA,CIO, PETITIONERCaseNo. 20-R-1909SECOND SUPPLEMENTAL DECISIONANDORDERSeptember 2,1948Pursuant to a Decision and Direction of Elections,' elections bysecret ballot were conducted on April 8, 1947, under the direction andsupervision of the Regional Director for the Twentieth Region, amongthe employees of the Employers in the two units found to be appropri-ate.At the close of the elections, the parties were furnished Talliesof Ballots.The Petitioner was selected by a majority of the employeesin Unit No. 2, and was accordingly certified by the Board on May 8,1947.In Unit No. 1, however, the Tally of Ballots showed that therewere approximately 82 eligible voters, and that 76 ballots were cast,of which 35 were for the Petitioner, 37 were for the Intervenor, and4 were challenged.On July 15, 1948, after a hearing on the Petitioner's objections tothe conduct of the election in Unit No. 1, the Board overruled the Peti-tioner's objections.At the same time, the Board sustained the chal-lenges to the ballots of Robert A. Peterson and Charles Suske, over-ruled the challenges to the ballots of Leland L. Salomon and E. Garcia,and directed the Regional Director to open and count these two ballots,and to serve on the parties a supplemental Tally of Ballots in the elec-tion in Unit No. 1.2On July 21, 1948, the Regional Director issued a"revised Tally ofBallots in Unit No. 1 and served copies thereof on the parties.The172 N L. R.B. 1223.2 78 N L R. B 32779 N. L R. B., No. 65.V453809095-49-vol 79-30 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDrevised Tally in Unit No. 1 shows that there were approximately - 82eligible voters, and that 74 valid votes were cast, of which 37 werefor the Petitioner and 37 for the Intervenor.On the same day, theIntervenor requested a run-off election.In view of the tie votes and the lapse of more than a year since theelection,' we do not believe it advisable to direct a run-off election.Accordingly, the Intervenor's request for a,run-off election is denied.Inasmuch as neither labor organization has received a majority ofthe valid votes cast, we shall dismiss the petition, without prejudiceto the filing of a new petition by any party to the case.ORDERIT IS HEREBY ORDERED that the petition herein be, and it hereby is,dismissed, insofar as it relates to Unit No. 1.MEMBER GRAY took no part in the consideration of the above SecondSupplemental Decision and Order.3Matter of Inter-Ocean Steamship Company,69 N. L. R. B. 561' Cf.Matter of Desmond's, Inc.,75 N. L.R, B 1242; and-Matterof Edo Aircraft Corpora-tion,76 N L. R B. 447.4